Name: Council Regulation (EEC) No 4049/86 of 22 December 1986 amending Regulations (EEC) No 1347/86, (EEC) No 1346/86 and (EEC) No 1199/82 with regard to the deadlines for the granting of certain premiums in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 377/28 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4049/ 86 of 22 December 1986 amending Regulations (EEC) No 1347/ 86, (EEC) No 1346 / 86 and (EEC) No 1199/ 82 with regard to the deadlines for the granting of certain premiums in the beef and veal sector and repealing Regulation (EEC) No 1056 / 81 ( 5 ), as last amended by Regulation (EEC) No 1348 / 86 ( 6 ), provides for the granting, until 31 December 1986 , of an additional premium for suckler cows in Ireland and Northern Ireland ; Whereas , pending the introduction of new arrangements for premiums to be applied in the beef and veal sector , the premium arrangements introduced by the aforementioned Regulations should be extended in time until 5 April 1987 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( J ), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas Council Regulation (EEC) No 1347/ 86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ( 3 ) authorized the United Kingdom to grant , until 31 December 1986 , a premium to producers ; Whereas Council Regulation (EEC) No 1346 / 86 of 6 May 1986 on the granting of a calf birth premium in Greece , Ireland , Italy , Northern Ireland and on the granting of an additional national premium in Italy ( 4 ) authorized the three Member States mentioned above and, in respect of Northern Ireland , the United Kingdom to grant , until 31 December 1986 , a premium for calves born on their territories and , in respect of Italy , an additional national premium ; Whereas Council Regulation (EEC) No 1199 / 82 of 18 May 1982 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland Article 1 1 . In Article 1 ( 1 ) of Regulation (EEC ) No 1347 / 86 , 'until 31 December 1986' is replaced by 'until 5 April 1987'. 2 . In Article 1 ( 1 ) and Article 2 of Regulation (EEC) No 1346 / 86 , 'Until 31 December 1986' is replaced by 'Until 5 April 1987'. 3 . In the second subparagraph of Article 1 of Regulation (EEC) No 1199 / 82 , 'from 12 May to 31 December 1986' is replaced by 'from 12 May 1986 to 5 April 1987'. Article 2 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW ( ») OJ No C 120 , 20 . 5 . 1986 , p. 80 . ( 2 ) OJ No C 118 , 20 . 5 . 1986 , p. 1 . ( 3 ) OJ No L 119 , 8 . 5 . 1986 , p. 40 . ( 4 ) OJ No L 119 , 8 . 5 . 1986 , p. 39 . (*) OJ No L 140 , 20 . 5 . 1982 , p. 30 ; ( «) OJ No L 119 , 8 . 5 . 1986 , p. 42 .